Opinion by
Judge Pryor :
This case presents some singular features connected with the marriage of these parties,-the appellant and appellee. The appellee by a proceeding in the courts of Ohio obtained a judgment for alimony that could have been based on no other idea than that she was the lawful wife of appellant. That she had been married while living in Germany and was the mother of several children by her first husband, who is now living and from whom she has never been divorced, is plainly established; but the appellant, with a knowledge of that fact, made no such defense in the suit for alimony in the Ohio court, or if he did the judgment was against him, and therefore this court is not disposed to go back of that action and declare the marriage a nullity. ■ The appellant after his marriage with the appellee had by her two children that he recognized as his own, and says that he offered to take charge of them and discharge towards them every parental obligation. This is another reason why the court should be reluctant to declare the marriage void, when by so doing it would render these children illegitimate, and when both the appellant and appellee recognize them as the offspring of their marriage.
It is plain, however, .that the appellant is entitled to relief. That he was imposed on by the appellee and married her without a knowledge of her antecedent history is manifest; and as they have been living apart for years, and the appellant is entitled to a divorce, this cause is remanded with directions to enter a judgment dissolving the marriage relation (that is, divorcing the parties from the bonds of matrimony). Reversed and remanded.